Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 1 of 23

UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA
KNIGHT FIRST AMENDMENT INSTITUTE )
AT COLUMBIA UNIVERSITY, et al. )
)
Plaintiffs, ) Case No.: 18-cv-02709
)
v. )
)
CENTRAL INTELLIGENCE AGENCY, et al. )
)
Defendants. )
)

 

DECLARATION OF PATRICIA GAVIRIA,
DIRECTOR, INFORMATION MANAGEMENT DIVISION,
OFFICE OF THE DIRECTOR OF NATIONAL INTELLIGENCE

I, Patricia Gaviria, declare as follows:

1, I am the Director of the Information Management Division (“IMD”), under the
Strategy and Engagement Directorate, for the Office of the Director of National Intelligence
(“ODNIT”). [have held this position since June 12, 2017. Prior to my current position, I held various
senior and supervisory roles in the ODNI, including as a Senior Privacy Officer in the Civil
Liberties, Privacy, and Transparency Office, as a Senior Adviser to the ODNI Partner Engagement
Office, and as a Branch Chief at the National Counterterrorism Center. As part of my current
duties, I develop, implement, and manage programs to provide guidance to ODNI on records and
classification management, pre-publication review, and Freedom of Information Act (“FOIA”)
issues.

2. The IMD falls under the purview of ODNI’s Strategy and Engagement Directorate.
Its mission, among others, is to implement mandatory information management programs for

ODNI and to provide guidance on consistent information management practices across the
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 2 of 23

Intelligence Community (“IC”).! IMD’s responsibilities include the facilitation and
implementation of executive orders, laws, regulations, and ODNI polices related to information
management. The IMD has primary responsibility for responding to FOIA requests for ODNI
records. See 5 U.S.C. § 552. In my current position, I am the final decision-making authority
regarding the initial processing of FOIA requests for ODNI.

3. Through the exercise of my official duties, I have become familiar with this civil
action. I submit this declaration in support of Defendants’ Motion for Summary Judgment in this
proceeding. The purpose of this declaration is to explain and justify, to the extent possible on the
public record, the reasoning behind ODNI’s assertion of a “Glomar” response pursuant to FOIA
Exemptions 1 and 3. 5 U.S.C. § 552(b)(1), (3). It is my understanding that plaintiff is not
challenging ODNI’s search for potentially responsive records in this case. I make the following
statements based upon my personal knowledge and information made available to me in my

official capacity.

I. RESPONSIBILITIES AND AUTHORITIES OF THE DIRECTOR OF
NATIONAL INTELLIGENCE.

4. Through the exercise of my official duties, I support the Director of National
Intelligence (““DNI’). Congress created the position of the DNI in the Intelligence Reform and

Terrorism Prevention Act of 2004, Pub. L. No. 108-458, $§ 1011(a) and 1097, 118 Stat. 3638,

 

! The IC is comprised of ODNI; the Central Intelligence Agency; the National Security Agency; the Defense

Intelligence Agency; the National Geospatial-Intelligence Agency; the National Reconnaissance Office; other
offices within the Department of Defense for the collection of specialized national intelligence through
reconnaissance programs; the intelligence elements of the Army, the Navy, the Air Force, the Marine Corps, the
Coast Guard, the FBI, the Drug Enforcement Administration, and the Department of Energy; the Bureau of
Intelligence and Research of the Department of State; the Office of Intelligence and Analysis of the Department of
the Treasury; the Office of Intelligence and Analysis of the Department of Homeland Security; and such other
elements of any other department or agency as may be designated by the President, or jointly designated by the DNI
and heads of the department or agency concerned, as an element of the IC. See 50 U.S.C. § 3003(4).
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 3 of 23

3643-62, 3698-99 (2004) (amending Sections 102 through 104 of Title 1 of the National Security
Act of 1947). The responsibilities and authorities of the DNI are set forth in the National
Security Act of 1947, as amended. 50 U.S.C. §§ 3001-3234 [hereinafter National Security Act].
Subject to the authority, direction, and control of the President, the DNI serves as the head of the
IC, and as the principal adviser to the President, the National Security Council, and the:
Homeland Security Council for intelligence matters related to national security. 50 U.S.C. §
3023(b)(1), (2). The National Security Act also created the ODNI. 50 U.S.C. § 3025(a). The
function of the ODNI is to assist the DNI in carrying out his or her duties and responsibilities
under the Act and other applicable provisions of law, and to carry out such other duties as may
be prescribed by the President or by law. 50 U.S.C. § 3025(b). |

5. The responsibilities and authorities of the DNI include ensuring that national -
intelligence is provided to the President, heads of the departments and agencies of the Executive
Branch, the Chairman of the Joint Chiefs of Staff and senior military commanders, and
Congress. 50 U.S.C. § 3024(a)(1). The DNI is charged with establishing the objectives of;
determining the requirements and priorities for; and managing and directing the tasking,
collection, analysis, production, and dissemination of national intelligence by IC elements. 50
US.C. § 3024()(1)(A).
IL. PLAINTIFFS’ FOIA REQUESTS AND ODNI’S RESPONSE.

6. By email dated October 19, 2018, plaintiff, the Knight First Amendment Institute
sent a FOIA request to IMD seeking the following records:

1. All procedures or guidance for determining whether to warn, or for
delivering a warning to, an intended victim or those responsible for protecting the

intended victim, pursuant to Directive 191;
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 4 of 23

2. _—- All records concerning the duty to warn under Directive 191 as it relates to
Jamal Khashoggi, including any records relating to duty to warn actions taken with
respect to him;

3. All records concerning any "issue aris[ing] among IC elements" regarding
a determination to warn Jamal Khashoggi or waive the duty to warn requirement, or
regarding the method for communicating threat information to him.

4. All records relating to any dispute referred to the DNI regarding a
determination to warn Jamal Khashoggi or waive the duty to warn requirement, or
regarding the method for communicating threat information to him.

7. By letter dated October 23, 2018, IMD acknowledged receipt of the Knight First
Amendment Institute’s FOIA request, granted its request for a fee waiver, denied the request for
expedited processing, and assigned the request IMD tracking number DF 2019-00032.

8. In an email dated November 20, 2018, plaintiff, the Committee to Protect
Journalists, sent a FOIA request to IMD seeking the same records as requested by plaintiff
Knight First Amendment Institute at Columbia University on October 19, 2018. In fact, plaintiff
simply attached the Knight First Amendment Institute’s FOIA request as plaintiff's own FOIA
request. Additionally, plaintiff Committee to Protect Journalists requested a fee waiver and
expedited processing. See Exhibit A.

9. By letter dated November 21, 2018, IMD acknowledged receipt of plaintiff
Committee to Protect Journalists’ FOIA request, granted plaintiffs request for a fee waiver, denied
plaintiff's request for expedited processing, and assigned the request IMD tracking number DF

2019-00066. See Exhibit B.
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 5 of 23

10. The Knight First Amendment Institute filed its Complaint on November 20, 2018.
On January 17, 2019, plaintiffs filed an Amended Complaint, at which time plaintiff Committee
to Protect Journalists was added as a party. At the time the Amended Complaint was filed, IMD
had not fully processed the FOIA requests.

il. IMD conducted a search for records responsive to part | of plaintiffs’ requests.
IMD identified and searched all ODNI components that were likely to possess records
responsive to Part | of plaintiffs’ FOIA request, and used search methods that were reasonably
likely to identify all responsive records. IMD located two documents that originated with other
agencies, namely the CIA and NSA. Accordingly, IMD referred the responsive records to the
respective agencies for processing and direct response to the plaintiff. It is my understanding that

plaintiff is not challenging ODNI’s response to Part | of its request.

12. On February 14, 2019, IMD responded to plaintiffs’ FOIA requests. IMD noted
the two referrals mentioned previously, and raised a “Glomar’ response to the remainder of
plaintiffs’ FOIA requests. IMD neither confirmed nor denied the existence or non-existence of
records responsive to parts 2-4 of plaintiffs’ FOIA requests, citing FOIA Exemptions | and 3.

See Exhibit C.

13. It is my understanding that on July 19, 2019, the Court ordered the dismissal
without prejudice of plaintiff the Knight First Amendment Institute. Accordingly, this
declaration only addresses IMD’s response to plaintiff Committee to Protect Journalists’ FOIA

request.
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 6 of 23

fii. ODNVS GLOMAR DETERMINATION PURSUANT TO FOIA EXEMPTION 1
AND FOIA EXEMPTION 3.

14. In a typical scenario, a FOIA requester submits a request to an agency for
information on a particular subject, and the agency conducts a search for non-exempt records and
advises where responsive records have been located. If responsive records are located, the
agency provides the non-exempt records or reasonably segregable non-exempt portions of those
records to the requester. In this typical circumstance, the agency’s response (either to provide or
not to provide records the requester sought) actually confirms the existence or nonexistence of
the responsive records. This confirmation reveals neither classified information, nor intelligence
sources or methods information, because the mere fact that the agency possesses records on a
particular subject is often not a classified fact.

15. In other cases, the confirmation or denial of the existence or non-existence of
responsive records would reveal a classified fact or intelligence sources or methods information
— for example, whether the IC agency is conducting a particular intelligence activity, has an
intelligence interest in a particular individual, or has access to a particular clandestine
intelligence source or method. If a requester were to ask for records that would reveal whether
the IC has access to a classified intelligence source or method, the mere act of acknowledging
the existence of responsive records — even if those records were withheld in full — would in and
of itself reveal a classified fact, namely, the existence of the classified source or method.
Accordingly, the IC agency would provide what is commonly referred to as a “Glomar”
response, wherein a government agency may assert that a particular FOJA statutory exemption
covers the fact of the very existence or non-existence of responsive records. The IC agency’s
Glomar response would ensure that no classified information or intelligence source or method

could be discerned by either confirmation or denial of the existence of responsive records.
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 7 of 23

Section 3.6(a) of Executive Order 13526 provides the authority for the IC to issue such a
response, stating that “[a]n agency may refuse to confirm or deny the existence or nonexistence
of requested records whenever the fact of their existence or non-existence is itself classified
under this order or its predecessors.” 75 Fed. Reg. at 718-719.

16. Plaintiffs request presents just such a circumstance, wherein the mere
confirmation or denial of the existence or non-existence of responsive records would reveal a
classified fact and intelligence sources or methods information — namely, whether the IC has an

. intelligence interest in a particular individual or entity, whether the IC is conducting particular
intelligence activities, and whether the IC utilizes particular intelligence sources or methods.

17. Therefore, and as further described below, I have determined that ODNI can
neither confirm nor deny the existence of the records sought in parts 2-4 of plaintiff's request. As
an original classification authority, I have determined that providing a substantive response to
plaintiffs request would cause harm to national security cognizable under two FOIA
exemptions. First, providing a substantive response to the request would reveal properly
classified information protected by Exemption one to FOIA, 5 U.S.C. § 552(b)(1). Second,
providing a substantive response to the request would reveal intelligence sources and methods
information protected by Exemption three to FOIA, 5 U.S.C. § 552(b)(3), pursuant to the
National Security Act, 50 U.S.C. § 3024(4)(1).

A. ODNI’s Glomar Response Under FOIA Exemption 1.

18. FOIA Exemption 1 provides that the FOIA does not require the production of
records that are: “(A) specifically authorized under criteria established by an Executive order to

be kept secret in the interest of national defense or foreign policy and (B) are in fact properly
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 8 of 23

classified pursuant to such Executive order.” 5 U.S.C. § 552(b)(1). The current executive order,
which establishes such classification criteria, is Executive Order 13526.

19, Section 1.1(a) of Executive Order 13526 states that information may be originally
classified if: (1) an original classification authority is classifying the information; (2) the
information is owned by, produced by or for, or is under the control of the United States
Government; (3) the information falls within one or more of the categories of information listed
in Section 1.4 of the Executive Order; and (4) the original classification authority determines that
the unauthorized disclosure of the information reasonably could be expected to result in damage
to the national security and is able to identify or describe the damage. 75 Fed. Reg. at 707.

20. Section 1.4 of Executive Order 13526 provides that information may not be
considered for classification unless it falls within one or more of eight specifically enumerated
categories of information, and its unauthorized disclosure could reasonably be expected to cause
identifiable or describable damage to the national security. Section 1.4 identifies intelligence
activities (including covert action), intelligence sources or methods, cryptology, foreign
government information, and foreign relations or foreign activities of the United States
(including confidential sources) as categories of information that may be classified. 75 Fed. Reg.
at 709. In addition, Section 3.6(a) specifically states that “[a]n agency may refuse to confirm or
deny the existence or non-existence of requested records whenever the fact of their existence or
non-existence is itself classified under this order or its predecessors.” 75 Fed. Reg. at 718-719.

21. Consistent with Executive Order 13526, and in conjunction with FOIA
Exemption 1, I have determined that acknowledging the existence or non-existence of records
sought in parts 2-4 of plaintiff’s request would require ODNI to reveal currently and properly

classified facts that are classified at the SECRET level. The information withheld pursuant to
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 9 of 23

FOIA Exemption 1 satisfies the procedural and the substantive requirements of Executive Order
13526 governing classification. This information is owned by, and is under the control of, the
United States Government. As described below, the information falls under the classification
categories listed in section 1.4(c) of the executive order because it concerns intelligence activities
or intelligence sources or methods. See 75 Fed. Reg. at 709. Further, unauthorized disclosure of
this material could reasonably be expected to result in at least serious damage to national
security. My determination that the existence or non-existence of the requested records is
classified has not been made to conceal a violation of law, inefficiency, or administrative error;
to prevent embarrassment to a person, organization, or agency; to restrain competition; or to
prevent or delay the release of information that does not require protection in the interests of
national security.

22. As stated above, the information sought by plaintiff in parts 2-4 of the request
falls under the classification categories of Executive Order 13526 because it concerns
intelligence activities and intelligence sources or methods information. The plaintiffs request
seeks information concerning a particular individual, Jamal Khashoggi, and information about
steps taken by the Intelligence Community pursuant to its directive on the duty to warn an
individual of “intentional killing, serious bodily harm, or kidnapping.” See ICD 191. The
information sought would only exist if underlying information that would trigger actions under
ICD 191 were collected by the IC through surveillance efforts targeted at particular individuals
or entities that were discussing Mr. Khashoggi during a specific period of time. Likewise, the
existence of records regarding any steps taken by the IC under the duty to warn policy would
necessarily confirm the existence of records about Mr. Khashoggi. In other words, confirming

the existence of any classified records on Mr. Khashoggi or whether steps were taken by the
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 10 of 23

Intelligence Community pursuant to the duty to warn policy, tends to reveal the ODNI and the
IC’s interest in particular individuals or entities, and could alert them that certain intelligence
sources or methods are being employed by specific elements of the IC to collect information on
them. For example, if a particular individual who is the target of IC surveillance mentioned Mr.
Khashoggi and very specific information about him (e.g. an intent to harm Mr. Khashoggi) when
that individual was using a particular method of communication, that individual would learn that
they were being surveilled during a specific period of time and what method the IC was using to
surveil them. Similarly, confirming the non-existence of classified records identifies an area in
which ODNI and the IC may lack interest in particular individuals, entities, or subjects, or an
inability to obtain information on the individuals or entities of interest, and potentially confirms
the success of any evasive techniques.

23. Further, if ODNI disclosed interest in a person’s activities on a case-by-case basis,
this would harm national security by allowing our adversaries to accumulate information and
draw conclusions regarding intelligence sources and methods. For example, if ODNI were to
admit publicly that no information about Persons X, Y, and Z exists on a given subject, but in
response to a separate but substantively identical request about Person A states that it cannot
confirm or deny the existence of records, this would cause individuals to infer that records do
exist about Person A. These inferences would disclose targets and capabilities of IC activities
and inform our adversaries of the degree to which the ODNI and the wider IC is aware of some
of their operations or activities. Therefore, ODNI cannot respond to each FOIA request in
isolation, but must appreciate that our adversaries will examine all released information together

and could take countermeasures to nullify the effectiveness of U.S. intelligence sources and

10
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 11 of 23

methods. This compilation of information, if disclosed, could reasonably be expected to cause
serious and irreparable damage to the national security of the United States.

24. Likewise, if ODNI were to confirm the existence of records responsive to
plaintiffs request, such confirmation would at the very least indicate that ODNI had a direct or
ancillary intelligence interest in a particular person or persons, or entity or entities. On the other
hand, if ODNI were to respond by admitting that it did not possess any responsive records, it
would indicate that ODNI had no intelligence interest in any of these individuals or entities, and
that the IC had no associated intelligence activities. Either confirmation would reveal sensitive
information about intelligence activities, priorities, sources, and methods that are protected from
disclosure by the National Security Act and Executive Order 13526.

25. Finally, I have reviewed the Amended Complaint and plaintiffs characterizations
of news reports represented in the Amended Complaint, and I nonetheless maintain my
assessment regarding the harm to national security that would result if ODNI confirmed the
existence or non-existence of records responsive to parts 2-4 of plaintiff's request.

20. Accordingly, a Glomar response to parts 2-4 of plaintiff's FOIA request is
appropriate because the existence or non-existence of ODNI records responsive to these parts of
the request is a currently and properly classified fact, the disclosure of which could be expected
to cause at least serious damage to national security. This classified fact is therefore exempt from
disclosure under FOIA Exemption 1.

B. ODNIs Glomar Response Under FOIA Exemption 3.

27. FOJA Exemption 3 protects information that is specifically exempted from
disclosure by statute. A withholding statute under FOIA Exemption 3 must: (A) require that the

matters be withheld from the public in such a manner as to leave no discretion on the issue, or

11
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 12 of 23

(B) establish particular criteria for withholding or refer to particular types of matters to be
withheld. 5 U.S.C. § 552(b)(3).

28. Section 102AQ@)(1) of the National Security Act provides that “the [DNI] shall
protect intelligence sources and methods from unauthorized disclosure.” 50 U.S.C. § 3024q)(1).
The sources and methods provision of the National Security Act has long been held to qualify as
a withholding statute in accordance with FOIA Exemption 3. Agencies are not required to
identify and describe the damage to national security that reasonably could be expected to result
from the unauthorized disclosure of these sources and methods. Agencies are only required to
establish that the withheld information constitutes intelligence sources and methods.

29. After careful review, and consistent with the National Security Act and FOIA
Exemption 3, I have determined that disclosing whether or not the ODNI maintains records
responsive to parts 2-4 of plaintiff's FOIA request would reveal the existence or non-existence of
IC intelligence sources and methods information that the DNI is statutorily charged with
protecting. The information withheld pursuant to FOIA Exemption 3 constitutes intelligence
sources and methods information, and I find it to be properly exempt from disclosure under the
National Security Act. And, although FOIA Exemption 3 does not require that agencies establish
the harm in the disclosure of such information, the harms described above in relation to FOIA
Exemption 1 apply with the same force in the FOIA Exemption 3 context. For example,
acknowledging the existence or non-existence of records responsive to parts 2-4 of the request
could reveal whether an intelligence method is being used against a particular individual or

entity, thereby compromising national security.

12
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 13 of 23

CONCLUSION
30. Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief.
Executed this_ day of August 2019. Zo

oe Gaviria —
Director, Information Management Division

13
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 14 of 23

EXHIBIT A
Case 1:18-cv- VF 2 eo ument O\4 oeCo” of 23
TERRIEAD

 

From: Avi Asher Schapiro <aaschapiro@cpj.org>

Sent: Tuesday, November 20, 2018 8:41 AM NOY 2 0 2018
To: DNI-FOIA

Subject: FOIA Request fram the Commmitee to Protect Journalists

Attachments: EXHIBIT_A.pdf

To Whom It May Concern:

The Committee to Protect Journalists (“CPJ”) submits this request pursuant to the Freedom of Information Act
("FOIA"), 5 U.S.C. § 552, for records relating to the journalist Jamal Khashoggi. CPJ seeks the same
documents requested by the Knight First Amendment Institute at Columbia University (“Knight Institute”) on
October 19, 2018. The Knight Institute’s request is attached as Exhibit A.

CPJ requests expedited processing for the same reasons laid out in the Knight Institute’s request.

CPJ requests a waiver of document search, review, and duplication fees on the grounds that (a) disclosure of the
requested records is in the public interest and is “likely to contribute significantly to public understanding of the
operations or activities of the government and is not primarily in the commercial interest of the requester,” 5
U.S.C. § 552(a)(4)(A)G1i), and (b) CPJ is a “representative of the news media” within the meaning of FOIA and
the records are not sought for commercial use, 5 U.S.C. § 552(ay(4 (A) GDCD.

Avi Asher-Schapiro
North America Reseurcher, Committee to Protect Journalists
831 334 5688
Case 1:18-cv-02709-T PZOTF = VOB of 23
KNIGHT

FIRST AMENDMENT
INSTITUTE

at Columbia University Ri v 3 A" #¢)

RAMYA KRISHNAN
Stalf Attorney

October 19, 2018

Patricia Gaviria, Director

Information Management Division

ATIN: FOLA/PA

Office of the Director of National
Intelligence

Washington, D.C. 20511

Re: Freedom of Information Act Request
Expedited Processing Requested

To whom it may concern,

The Knight First Amendment Institute at Columbia University “Knight
Institute” or “Institute”! submits this request pursuant to the Freedom of
Information Act “FOLA",, 3 U.S.C. $352, for records relating to the
journalist Jamal Khashoggi.

I. Background

When an Intelligence Community “IC™: element acquires information
indicating an impending threat of intentional killing, serious bodily injury,
or kidnapping directed at a person, Intelligence Community Directive 191
“Directive 191" requires the element to “warn the intended victim or those
responsible for protecting the intended victim, as appropriatc.”¢ Directive
[91 further obligates 1G elements to “document and maintain records” on
any actions taken pursuant to that duty. Directive 191, § 13.

Jamal Khashoggi. a columnist for the Mashington Post, is believed to have
been killed after entering a Saudi consulate in Istanbul on October 2, 2018.7

 

The Knight Firs’ Amendment Institute is a New York not-for-profit
organizauon based at Columbia University that works to preserve and expand the
Ireedoms of speech and the press through strategic tigation, research, and public
eclucaHon,

* Director of National Lntelligence. Intelligence Community Directive 19) § El
July 21, 2015), https://perma.ce /49P8-J69X.

* Jamal hhashoggi: Saudi Joumatist Vanishes in Istanbul. BBC News ‘Oct. 4. 2018.
https://perma.ce/VD23-B3NX: David D. Kirkpatrick & Carlotta Gall. Audio

475 Riverside Drive, Suite 302, New York, NY 10115 | (646) 745-8500 ramya.krishnan@knightcolumbia.org
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 17 of 23

The Washington Post reports that. before his disappearance, U.S. intelligence
agencies intercepted communications of Saudi oflicials discussing a plan to
capture Khashoggi.! It is not publicly known, however, whether the U.S.
government warned Khashoggi of that threat. The Knight Institute seeks to
inform the public about the U.S. government’s compliance, or failure to
comply, with its duty to warm Khashoggi of any known and impending
threats to his safety.

Il. Records requested
‘The Knight Institute seeks the following records:

1. All procedures or guidance for determining whether to warn,
or for delivering a warning to, an intended victim or those
responsible for protecting the intended victim, pursuant to
Directive 191;

2. All records concerning the duty to warn under Directive 191 as
it relates to Jamal Khashoggi, including any records relating to
duty to warn actions taken with respect to him:

3. All recores concerning any “issue aris{ing} among EC:
elements” regarding a determination to warn Jamal Khashoget
or waive the duty to warn requirement, or regarding the
method for communicating threat information to him. Se
Directive 191.8 G1.

4. All records relating to any dispute referred to the DNI
regarding a determination to warn Jamal Khashoggi or waive
the duty to warn requirement, or regarding the method for
communicaung threat information to him. See Directive 191,
8 G.2.

 

Offers Gruesome Details uf Jamal Khashogei Killing, Turkish Official Says, N.Y. Times (Oct.
17, 2018), https://perma.ce/8RGV-TOVE.

* Loveday Morris, Souad Mekhennet & Karcem Fahim, Saudis Are Said To Lave
Lan in Wait for Jamal Rhashoge. Wash. Post ‘Oct. 9, 2018.
hups://permacce/B2WY-EUY EL,

“Duty to warn actions” include but are not limited to senior officer reviews of
threat information and determinations: justifications not to warn the intended
vicm based on waiver criteria; coordination with other IC elements «such as the
Federal Bureau of Investigation or the Central Intelligence Agency: to determine
how best to pass threat information to the intended victim: and communication of
threat information to another LC clement or U.S. government agency for delivers
to the intended victim. See Direcuve 191, § F.13.
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 18 of 23

Where a document contains information that falls into one or more of
the categories described above, we seek the entirety of that document. If
processing the entirety of a given document would be unusually
burdensome, we ask that you give us an opportunity to narrow our request.
Please disclose all segregable portions of otherwise exempt records. See 5

U.S.C. § 552(b).
Ill. Application for Expedited Processing

The Knight Institute requests expedited processing pursuant to 5 U.S.C.
§ 552(a)(6)(E). Obtaining, analyzing, and publicly disseminating information
about government activity are among the Institute’s core activities.
Furthermore, the requested records are urgently needed to inform the
public about actual or alleged government activity. The disappearance of
Jamal Khashoggi is the subject of national attention. Last week, a bipartisan
group of 22 senators sent a letter to President Donald Trump expressing
concern about the incident and requesting that the President make a
determination on the imposition of sanctions on the responsible party within
120 days.’

IV. Application for Waiver or Limitation of Fees

‘The Knight Institute requests a waiver of document search, review, and
duplication fees on three grounds. First, the disclosure of the requested
records 1s in the public interest and that disclosure is “likely to contribute
significantly to the public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the
requester.” 5 U.S.C. § 552(a)(4\(Ajfiii). Second, the Institute is a
“representative of the news media” within the meaning of FOLA and the
records are not sought for commercial use. 5 U.S.C. § 552(a\(4\ AV iid.
Third, the Institute qualifies as an “educational ... institution” whose
purposes include “scholarly . .. research” and the records are not sought for
commercial use. 5 U.S.C. § 552(ay4 (Aya.

* * *

‘Thank you for your attention to our request.

Sincerely,

/s/ Ramya Krishnan
Ramya Krishnan

 

 

* About the Knight Institute, https://perma.ce/S9PN-J4ZY,

’ Press Release, Sen. Bob Corker, Corker, Menendez, Graham, Leahy Letter Triggers
Global Magnitsky Investigation into Disappearance of Jamal Rhashoggst (Oct. 10, 2018).

Go
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 19 of 23

Adi Kamadiar

Kanght Pirst Amendmenc Tnstirute at
Columbia Cniversis

173 Riverside Drive. Suite 302

New York, NY LOLTS

ramva krishnan kimghtcolumbtaorg

O40 7-45-8500
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 20 of 23

EXHIBIT B
Case 1:18-cv- O27O90F NM DRecriment iran milpdOsi2@Bkce Page 21 of 23
WASHINGTON, DC 20511

Avi Asher-Schapiro November 21, 2018
North America Research

Committee to Protect Journalists

330 7" Avenue, 11" Floor

New York, NY 10001 |

Reference: ODNI Case DF-2019-00066
Dear Mr. Asher-Schapiro:

This acknowledges receipt of your email dated 20 November 2018 (Enclosure), received in the
Information Management Division of the Office of the Director of National Intelligence (ODNI) on
20 November 2018. Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, as amended,
you requested records relating to the journalist Jamal Khashoggi, as requested by the Knight First
Amendment Institute at Columbia University (“Knight Institute”) on 19 October 2018. Please see
Enclosure for your entire request.

As indicated, your request duplicates another request (DF-2019-00032) that is currently being
processed. We have initiated searches of our holdings and have received potentially responsive
documents from one component of the ODNI. We are currently awaiting responses from the remaining
components that were tasked. We will process your request along with the duplicate and a response will
be sent to you upon completion. Your request for a fee waiver has been granted. If there are any
fees associated with the processing of this request, they will be waived.

Your request for expedite is also being handled as in case DF-2019-00032. Please be advised that
ODNI handles all requests in the order we received them on a “first-in, first-out” basis. We make
exceptions to this rule only when a requester establishes a compelling need under the standards in our
regulations. A “compelling need” exists: 1) when the matter involves an imminent threat to the life or
physical safety of an individual, or 2) when a person primarily engaged in disseminating information
makes the request and the information relevant to a subject of Public urgency concerning an actual or
alleged Federal government activity. Your request does not demonstrate a “compelling need” under these
criteria and, therefore, we deny your request for expedited processing.

Although you have 90 days from the date of this letter to appeal our denial of your request for
expedite, we would appreciate if you would allow us sufficient time to complete our processing of
your request. You will have the right to appeal any denial of information at that time.

If you have any questions, please feel free to email our Requester Service Center at
DNI-FOIA @dni.gov or call us at (301) 243-1499. You can also contact ODNI’s FOIA Liaison at DNI-
FOJA-Liaison@dni.gov.

Sincerely,

Lf fe

Sally A. Nicholson
Chief, FOIA Branch
Information Management Division

Enclosure
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 22 of 23

EXHIBIT C
Case 1:18-cv-02709-TNM Document 34-2 Filed 08/28/19 Page 23 of 23

OFFICE OF THE DIRECTOR OF NATIONAL INTELLIGENCE
WASHINGTON, DC 20511

Jameel Jaffer February 14, 2019
Knight First Amendment Institute at Columbia University

475 Riverside Drive, Suite 302

New York, NY 10115

Avi Asher-Schapiro

Committee to Protect Journalists
330 7" Avenue, 11" Floor

New York, NY 1000]

SUBJECT: FOIA Requests ODNI Case No: DF-2019-00032 & DF-2019-00066;
Civil Case No: 1:18-cv-02709

Dear Mr. Jaffer and Mr. Asher-Schapiro:

This letter responds to the Freedom of Information Act (FOIA) requests from Ramya
Krishnan on behalf of the Knight First Amendment Institute at Columbia University dated
October 19, 2018 (Enclosure 1) and Avi Asher Schapiro on behalf of the Committee to Protect
Journalists dated November 20, 2018 (Enclosure 2).

Your requests were processed in accordance with the FOIA, 5 U.S.C. § 552, as amended.
A search of our records located documents responsive to item | of your request. These
documents originated with other agencies involved in this case. As a result, those agencies will
process the responsive documents and respond directly to you.

Regarding items 2 through 4 of your respective requests, in accordance with Section 3.6(a)
of Executive Order 13526, the ODNI can neither confirm nor deny the existence or nonexistence
of the requested records. The fact of the existence or nonexistence of the requested records is itself
currently and properly classified, and could reveal intelligence sources and methods information
that is protected from disclosure pursuant to Section 102A()(1) of the National Security Act of
1947, as amended, 50 U.S.C. § 3024(i)(1). Therefore, pursuant to FOIA exemptions (b)(1) and
(b)(3), the ODNI can neither confirm nor deny the existence or nonexistence of records responsive
to these requests.

We have completed our processing of your FOIA requests. If you have any questions,

you may contact Attorney Anotonia Konkoly of the Department of Justice at (202) 514-2395 or
antonia.konkoly@usdoj.gov.

Sincerely,

ph, a. [eiholia
Sally A. Nicholson

Chief, FOIA Branch

Information Management Division
Enclosures
